Citation Nr: 1625893	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-11 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus

3.  Entitlement to a total disability evaluation for compensation purposes based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Larry Pitts, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The service member served in the Missouri Army National Guard and was on active duty for training from April 1967 to August 1967.  He died in January 2013.  The appellant is the service member's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2011 and March 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The February 2011 decision declined to reopen a previously denied claim of service connection for diabetes  mellitus.  After the service member filed a notice of disagreement (NOD), the RO furnished him a statement of the case (SOC) in March 2013, wherein the RO implicitly reopened the claim and proceeded to deny it on the merits.  However, the Board must first rule on the matter of reopening of the claim because the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the issue is as listed on the first page of the present decision.

The appellant testified before the undersigned Veterans Law Judge at an April 2016 videoconference hearing and a transcript of this hearing is of record. 

The appellant's representative submitted requests for records contained in the service member's claims file, most recently in March 2016.  At the April 2016 Board hearing, the appellant's representative indicated that the RO provided the requested records that prior week.  Thus the record reflects that the RO has complied with all requests for records. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.  

The issue of clear and unmistakable error (CUE) in the initial October 1968 rating decision was raised by the record during the April 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

In the decision below, the Board will reopen previously denied claim for service connection for diabetes mellitus; and the underlying service connection claim for this disability as well as the claim of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  In October 1968, the RO denied service connection for diabetes mellitus.  The RO declined to reopen the claim in March 1981.  The service member was notified of those decisions and of his right to appeal, but did not file a timely appeal. 

2.  The additional evidence associated with the claims file since the last final March 1981 rating decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim for service connection for diabetes mellitus.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for diabetes mellitus.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the application to reopen the claim of service connection for diabetes mellitus is granted below, no further discussion of the VA's duty to notify and duty to assist obligations is necessary.

New and Material Evidence 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, the RO denied service connection for diabetes mellitus in October 1968.  The service member filed a NOD, but after receipt of the October 1969 SOC, he did not submit a timely substantive appeal, and thus this determination became final.

The service member requested that VA reopen the previously denied claim in July 1980.  The RO declined to reopen to the claim service connection for diabetes mellitus in March 1981, finding that the service member's diabetes mellitus preexisted service and was not aggravated therein.  The service member did not appeal this determination and thus it became final.

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final March 1981 rating decision.  

Specifically, the service member submitted several items of evidence since the previous 1981 adverse decision, including VA and private treatment and examination reports and the April 2016 Board hearing transcript.  In a September 2012 private examination report, the examiner reviewed the records received under authorization of the service member.  He noted the service member's report of in-service testing, but stated that the records were unavailable.  The diagnosis reported by the September 2012 examiner was Type I diabetes mellitus.  The examiner opined that the service member's disease started before he entered military service but became clinically apparent near the time of discharge and overly manifest after discharge.  Further he added that the disease nexus is far more likely than not service connected and is chronic.  He also stated that all of his medical opinions and conclusions are within a reasonable degree of medical certainty.  

This evidence constitutes new and material evidence as it directly relates to whether the service member's diabetes mellitus is related to his active duty service.  Thus, evidence submitted since the RO's March 1981 decision, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the RO's March 1981 decision, and reopening the claim of service connection for diabetes mellitus is warranted.  


ORDER

As new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, the claim, to this extent, is granted.


REMAND

Now that the claim has been reopened, the Board finds that a new VA opinion is required in order to identify the nature and etiology of the service member's diabetes mellitus.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).

A review of the evidence of record reflects that the service member was seen in August 1967 and the initial urinalysis findings included trace albumin, microscopic-moderate mucous, and occasional epithelial cells.  As second urinalysis on the following day was negative for albumin.  The service member and his widow have repeatedly alleged that he was told after the first urinalysis that he had sugar in his kidneys and advised to drink lots of water prior to the second urinalysis.  As noted above, the September 2012 examiner contends that the service member's diabetes mellitus became clinically apparent during his active duty.  

The record is absent of any diagnosed diabetes mellitus during active duty for training.  However, a July 1968 Report of Medical Evaluation for separation from the Army National Guard reflects that the service member had diabetes mellitus, moderate to severe, and he was placed on insulin and restricted diet for control.

Service connection may be granted for a disease incurred in or aggravated during active duty or during a period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.  As a threshold matter in this case, veteran status must be established as a condition of eligibility for service connection benefits.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); see also 38 U.S.C.A. §§ 1110, 1131.  A "veteran" is "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2015).  The term "active military, naval, or air service" refers to: (1) active duty; (2) any period of active duty for trading (ACDUTRA) during which the claimant was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the claimant was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2015). The term "active duty for training" includes, among other things, certain full time duty in the Army National Guard. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  

Given the foregoing, the Board finds that a VA medical opinion should be obtained to address whether the service member's diabetes mellitus was at least as likely as not incurred in or aggravated by his active duty for training from April 1967 to August 1967, in accordance with the above-cited law.

As the matter of entitlement to service connection for diabetes mellitus will have a substantial effect on the merits of his claim for a TDIU, it is inextricably intertwined and remanded with the appellant's claim for service connection for diabetes mellitus. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  

The record currently contains VA treatment records dated through February 2012.  Prior to any examination, the RO/AMC should ask the appellant to identify any outstanding records of pertinent VA and private treatment not previously obtained, and obtain those records.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the appellant to identify any outstanding records of pertinent VA and private treatment not previously obtained, and after obtaining any necessary authorizations, obtain those records, if any.  

2.  Obtain all outstanding VA treatment records of the service member from February 2012 to his death in January 2013.

3.  Following the completion of the above, request a medical opinion from an appropriate clinician.  The entire record, to include any newly associated records obtained as a result of this remand, must be made available to and reviewed by the examiner.  

(a) the clinician should offer a medical opinion regarding what the clinician believes were the dates of onset of the service member's diabetes. 

(b) the clinician should provide an opinion as to whether it is as likely as not (probability of 50 percent or greater) that diabetes was incurred or aggravated in the line of duty during a period of active duty for training. 

The examiner is requested to provide a rationale for any opinion expressed and is advised that if a conclusion cannot be reached without resort to speculation, he or she should so indicate in the examination report and discuss in detail why an opinion is not possible.

4.  Then readjudicate the remaining issues on appeal, in consideration of the additional evidence obtained and any other evidence of record not previously considered.  If the benefit sought on appeal remains denied, the AOJ should furnish to the appellant and her representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


